Citation Nr: 0525024	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-04 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for syphilis.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD) with depression and sleep disturbance.  

3.  Entitlement to service connection for Hepatitis C.  

4.  Entitlement to service connection for Hepatitis B.  

5.  Entitlement to service connection for organic brain 
syndrome due to a head injury.  


REPRESENTATION

Veteran represented by:	Richard Orloski, Esq.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from September 
1970 to October 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an September 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), which denied the claims.  

In May 2005, the veteran testified at a video conference 
hearing, with the undersigned presiding.  A copy of the 
transcript of the hearing has been associated with the 
veteran's claims file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence of record does not 
establish an etiological relationship between syphilis and 
service.  

3.  The preponderance of the evidence of record does not 
establish an etiological relationship between hepatitis B and 
service.  

4.  The preponderance of the evidence of record does not 
establish an etiological relationship between hepatitis C and 
service.  

5.  The preponderance of the evidence of record does not 
establish an etiological relationship between organic brain 
syndrome and service.  

6.  The preponderance of the evidence of record does not 
establish an etiological relationship between PTSD and 
service.  


CONCLUSIONS OF LAW

1.  Syphilis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

3.  Hepatitis B was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

4.  Organic brain syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

5.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, in two letters dated in May 2003 and one in 
July 2003, prior to the decision on appeal, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.  In 
addition, in its January 2004 statement of the case (SOC) and 
July 2004 supplemental statement of the case (SSOC) the RO 
explained the basis for the denial of service connection for 
his various claims. In a February 2005 letter, the veteran 
indicated that he had no more information to submit. The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform him of the evidence needed to substantiate his 
claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, treatise 
articles and VA medical records.  The veteran has not alluded 
to the existence of any other evidence that is relevant to 
his claims, and has indicated that he has no other evidence 
to submit.  The Board concludes that all relevant data has 
been obtained for determining the merits of his claim and 
that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claims.  See 
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. §3.159(c) (2003).  


Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings of any form of hepatitis, 
psychiatric impairment, venereal disease, head injury, or a 
neurological disorder.  The veteran's October 1972 separation 
examination noted that his syphilis test (VDRL) was non 
reactive.  The only abnormality noted on examination of the 
skin was a vaccination scar on the upper left arm.  There was 
no mention of any tattoo.  Neurological, gastrointestinal, 
and psychiatric examinations were normal.  Examination of the 
head, face, neck, and scalp was also normal.

His service personnel records reveal that he received a 
Republic of Vietnam Campaign Medal, a Vietnam Service Medal, 
and a National Defense Service Medal.  

The veteran's VA outpatient treatment records from March 1996 
to June 2003 are associated with his claims file.  A March 
1996 record revealed that the veteran presented with 
complaints of depression.  He reported having a traumatic 
facial injury four years prior, as well as plastic surgery 
for the injury.  He further reported that the injury was to 
the frontal lobe. 

In April 1996 he reported that he suffered from head trauma 
and a facial injury four years prior.  He indicated that he 
had been diagnosed with syphilis and his wife was under 
treatment for a sexually transmitted disease.  The report 
revealed that his venereal disease test was reactive.  
Neurosyphilis was to be ruled out.

The veteran's November 2002 VA treatment record revealed that 
he reported having a past history of cognitive deficits after 
being attacked in March 1985.  The record also revealed that 
he veteran overdosed on pills and illicit drugs.  

In January 2003 the veteran reported to the VA outpatient 
treatment center and reported that he was diagnosed with 
organic brain syndrome after suffering a severe head injury 
due to an incident that occurred in March 1985.  The 
treatment report indicated that prior neuropsychological 
testing was conducted in 1989 and revealed bilateral front 
temporal and right parietal abnormalities.  A history of 
organic brain syndrome and PTSD was noted.   

In March 2003 the veteran presented at the VA outpatient 
treatment center with complaints of hyperarousal, reliving, 
avoidance, numbing, impulsivity and anger management 
problems.  The examiner found that the veteran had problems 
relating to social environments, lacked insight, and had 
occupational problems.  The examiner diagnosed the veteran's 
symptoms as chronic PTSD (non-combat) and cognitive deficits 
due to brain injury.  

In May 2003 the veteran reported that he had a history of 
polysubstance abuse and was diagnosed with syphilis in the 
past.  The examiner indicated that the veteran could possibly 
have latent syphilis without neurological involvement.  He 
noted, however, that because false positive syphilis tests 
are not uncommon, he planned to reorder appropriate tests.  
In June 2003 the veteran indicated that he had no obvious 
risk factors for hepatitis C, including intravenous drug use 
and blood transfusions, although he did report that he had 
engaged in high-risk sexual activities.  

An August 2003 VA treatment record indicated that the veteran 
reported a prior medical history of hepatitis B and C.  

In a May 2003 letter, the veteran contended that he caught 
syphilis, and hepatitis B and C from a girl in the 
Philippines in 1971.  In a separate statement, he stated he 
was told it was a bad strain of syphilis that was 
untreatable.  In a July 2003 statement, he contended that 
these conditions were related to high risk sexual activity, 
use of a nonsterile needle, sharing shaving razors, or 
drinking contaminated water.  On his VA Form 9 dated in 
February 2004, he stated that he contracted syphilis and 
hepatitis B and C in the Philippines.  He stated that he 
could have gotten hepatitis B and C from a tattoo, 
contaminated drinking water, sexual contact, or from a 
toothbrush.  In a statement received in February 2005, he 
reiterated his February 2004 contentions.  

With regard to his head injury, he stated in August 2003 that 
in 1971 while off shore, he received a blow to the left 
frontal lobe of the brain.  He stated that he was holding a 
bomb in his hand and a machine gun, and that he was knocked 
unconscious.  He stated that no record was made of this, but 
that later that same day he went to the hospital in San 
Diego, California for treatment.  On his VA Form 9 dated in 
February 2004, he stated he was loading the bombs off the 
coast of Vietnam, when the gunman accidentally hit him on the 
left side of the head.  He stated he was then taken to San 
Diego Medical Center for medical attention.  He stated that 
those records are not available.

In a February 2005 statement, he stated he received his head 
injury while loading supplies at the bottom of the ship in 
San Diego, when the gunman accidentally hit him on the left 
side of his head.  He indicated that he was then taken to the 
San Diego Medical Center.  He stated that he was told by the 
doctor there that he had damage to the frontal lobe of the 
brain.  He stated he was at the hull of the ship getting 
ready to go overseas.

During the veteran's May 2005 hearing he testified that while 
he was on active duty serving on the USS MAHAN, the ship was 
attacked four to six times.  He indicated that in order to 
relieve stress he had sex with a prostitute in the 
Philippines, got body piercings and a tattoo.  He asserted 
that these activities lead to his contracting hepatitis B and 
C and syphilis.  

He also testified that prior to leaving for Vietnam, he was 
loading boxes in the ship's galley and was accidentally hit 
on the left side of the head with a 50 to 60 pound box that 
was stuffed with canned goods.  Thereafter, the veteran 
revealed, he was taken to the San Diego Medical Center for 
treatment.  He reported being admitted to the hospital for 
three days where he was treated with stitches and diagnosed 
with frontal lobe damage.  He also indicated that the tried 
to obtain his medical records from San Diego Medical Center, 
but found that the records were only kept on file for five 
years.  


Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§  3.307, 3.309 (2003).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or 
injury during service or during the presumptive period; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.

Analysis

Syphilis

The veteran's service medical records do not reveal treatment 
for any sexually transmitted disease.  Moreover, the 
veteran's October 1972 separation examination noted his 
syphilis test was non reactive.  Although the evidence is 
unclear whether the veteran currently suffers from syphilis, 
the absence of evidence of this disorder during service, as 
well as the negative test on separation, is dispositive as to 
the issue of service connection.    

In addition, the veteran's contention that he contracted a 
bad strain of "untreatable" syphilis in the Philippines, is 
simply not borne out by the record and is specifically 
discounted by the separation examination.  

Further, the veteran's assertion that he suffered a specific 
disease attributable to service is not probative because he 
is not competent to provide evidence of such, in that such an 
assessment requires medical knowledge that he does not 
possess.  
See Routen v. Brown, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied 525 U.S. 962 (1998) (although the veteran is competent 
to provide evidence of observable symptomatology, his 
statement that a pre-existing disorder worsened in service is 
not probative because he is not competent to provide such 
evidence).  

In the absence of evidence of treatment, findings, or 
complaints of syphilis in service, service connection for 
this disorder must be denied. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Organic Brain Syndrome 

Initially, the Board notes that the evidence does not 
establish that the veteran developed organic brain syndrome 
within one year of his separation from service.  Thus, the 
provisions for presumptive service connection for chronic 
diseases in 38 C.F.R. § 3.309 do not apply.  

The veteran contends that he suffered a head injury involving 
the frontal lobe while on active duty.  Although he has 
consistently reported that a fellow seaman accidentally 
struck him in the head, the reported circumstances 
surrounding the alleged injury have changed throughout the 
course of the appeal.  The veteran originally reported that 
he was struck while holding a bomb and a machine gun.  While 
under oath, he testified that he was actually in the galley 
loading boxes when he was struck.  At one point he indicated 
that this occurred off the shore of Vietnam, then at other 
times he indicated it occurred in San Diego before leaving 
for Vietnam.  He stated he was taken to the hospital, where 
he was stitched up and told he had frontal lobe damage.  
However, he indicated that he still shipped out to Vietnam 
thereafter.

Regardless of the version of the events surrounding his head 
injury, the veteran's service medical records fail to show 
any treatment, complaints, or residuals of any head injury.  
The veteran's separation examination revealed no scars of the 
head or face, nor were any neurological abnormalities noted.  
The Board finds it highly unlikely that a veteran who had 
suffered frontal lobe damage to the brain would have been 
released to accompany his ship overseas to Vietnam so soon 
thereafter.  Moreover, after the alleged injury, the veteran 
served for another year with no complaints or problems.  

In addition, all of the post-service medical evidence in the 
record reveals that the veteran suffered a severe head injury 
after service, in which frontal lobe damage occurred.  None 
of the medical evidence reveals the veteran providing a 
history of an in-service head injury.  The veteran readily 
reported his post-service head injury in all of the evidence.  
In fact, when applying for nonservice connected pension in 
1996, he referenced only his post-service head injury.  

The Board finds the veteran's service medical records are 
more probative that contentions by the veteran made almost 
thirty years after service.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence).  Simply put, the 
Board finds the veteran's contentions of suffering a severe 
head injury in service with frontal lobe damage not credible.  

In summary, in the absence of evidence of a head injury or 
organic brain syndrome in service, service connection for 
this condition must be denied. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



Hepatitis B and C

The veteran originally claimed that his hepatitis B and C was 
caused by having sex with a prostitute.  He later reported 
that it could be due to sharing razors, drinking contaminated 
water, unsterilized needles, and from toothbrushes.  While 
under oath at his hearing, he indicated he believed his 
hepatitis B and C were due to a tattoo and body piercings 
while he was in the Philippines in 1971.  No mention of 
sharing razors, toothbrushes, or drinking contaminated water 
was mentioned while under oath.

The veteran's service medical records do not show any 
treatment or complaints for hepatitis B or C nor does his 
discharge examination reveal that he had a tattoo or any body 
piercings.  His service medical records are silent for 
complaints or clinical findings regarding hepatitis B or C or 
any liver condition.

VA treatment records from June 2002 note a diagnosis of 
hepatitis C and hepatitis B, and also note that the veteran 
overdosed on pills and illicit drugs in March 2002.  

None of the competent medical evidence of record indicates a 
cause for the veteran's hepatitis B or C, nor does the 
evidence suggest an etiological link to an in-service injury 
or disease.  There is nothing in the record to corroborate 
the veteran's contention of being exposed to risk factors 
during service; there was no treatment for sexually 
transmitted diseases, no evidence of a tattoo or body 
piercings occurring during service, and no corroborating 
evidence of sharing razors or toothbrushes.  Further, there 
was no evidence of treatment or complaints for any illness 
caused by drinking contaminated water.  

Accordingly, the Board finds that the preponderance of the 
competent evidence of record shows that veteran's hepatitis B 
or C is not related to service, and the claims are denied.  

In reaching the conclusions, above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

As an initial matter, the evidence of records does not 
establish that the veteran received combat awards or 
decorations.  The veteran contends that his PTSD was caused 
by his ship being fired upon several times in 1971.  The 
veteran could not recall the months, or even the season in 
which this occurred.  In the absence of more detailed 
information, such an event cannot be verified.

Furthermore, although the medical evidence does reveal a 
diagnosis of PTSD, it was noted that this was based upon a 
noncombat stressor.  The veteran has not reported a noncombat 
related stressor with respect to his claim.  No mention of 
any Vietnam service incident is recorded in any of the 
medical evidence on file in relation to his PTSD.  

In summary, the evidence fails to establish that a verified 
stressor related to service occurred, the veteran did not 
provide sufficient detail to verify the claimed stressor, and 
the evidence shows the veteran is diagnosed with PTSD related 
to a noncombat cause.  Thus, the preponderance of the 
evidence is against the claim, and service connection for 
this disorder must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra. 


ORDER

Entitlement to service connection for syphilis is denied.

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for hepatitis B is denied.  

Entitlement to service connection for organic brain syndrome 
is denied.

Entitlement to service connection for PTSD is denied.


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


